Clarke, Justice.
Appellant was tried and convicted by a jury of murder and motor vehicle theft. The trial court imposed a sentence of life imprisonment for the murder and five years imprisonment for the motor vehicle theft, to run concurrently with the murder sentence.
Defendant’s appointed counsel has requested permission to withdraw from the appeal. He has filed a brief in which he states that after a careful review of the record he finds no basis for an appeal and that any appeal in this case would be wholly frivolous. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967).
Counsel has set forth two possible errors in the trial court. He argues that the trial court erred when it admitted, over objection, a pistol and bullet into evidence although those exhibits were not properly identified. The testimony of a deputy sheriff from Arizona established that the identified pistol was the pistol found in the stolen car belonging to the victim and in which the defendant was later apprehended. The State Crime Laboratory pathologist testified that the bullet was a test bullet fired from the identified pistol. The pathologist also testified his tests indicated the test bullet and the bullet recovered from the victim’s head were identical.
Counsel also points out in his brief that the defendant *137argues that he should not have been found guilty of murder, because he shot at the deceased in self-defense. The trial court charged the jury on the law of self-defense, and there was sufficient evidence to authorize the jury to find the defendant was not acting in self-defense.
Submitted January 18, 1980
Decided January 24, 1980.
Joseph J. Anthony, for appellant.
William F. Lee, Jr., District Attorney, Arthur K. Bolton, Attorney General, for appellee.
We have thoroughly reviewed the record and transcript in this case. The defendant was properly indicted. He was advised of his Miranda rights. The charge of the court was proper. The verdict and sentence were properly entered. Defendant’s counsel has furnished defendant with a copy of his brief.
We have determined that the appeal is wholly frivolous. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976); Quarterman v. State, 244 Ga. 215 (259 SE2d 468) (1979). Accordingly, counsel’s motion to withdraw is granted and the judgment is affirmed.

Judgment affirmed.


All the Justices concur.